Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/19/2019.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khaligh et al. (WO No. 2019/199964 A1).

Regarding claim 1, 10, and 20, Khaligh discloses:
A power module for an electric vehicle (see Fig. 4, 5, and 10-12) comprising: 
a main power supply configured to supply DC power (see Fig. 4, 5, and 10-12, main power at relay); 
a first bi-directional converter configured to step down a main power supply voltage from the main power supply to a stepped down DC-BUS (see Fig. 4, 5, and 10-12, first converter 20, see page 4, the configuration permits grid-to-vehicle (G2V) and vehicle-to-grid (V2G) operation..., from a buck converter during the grid-to-vehicle charging and a boost converter in the vehicle-to-grid discharging.....); 
a second bi-directional converter electrically coupled with the first bi- directional converter, wherein the second bi-directional converter is configured to convert the main power supply voltage to charge an auxiliary power supply (see Fig. 4, 5, and 10-12, second converter 22, HV battery is an auxiliary power supply); 
a first switch selectively connecting the main power supply to the DC-BUS, wherein a DC-BUS voltage is lower than the main voltage and higher than an auxiliary power supply voltage (see Fig. 4, 5, and 10-12, Q1 is a switch that connect to main power supply and the voltage between Q1 and Q2 is lower than the voltage at the main power supply and higher than the voltage of HV battery).

Regarding claim 2 and 11, Khaligh discloses:
further comprising a transformer between the main power supply and the auxiliary power supply a first H-bridge converter on a primary side of the transformer (see Fig. 4, 5, and 10-12, integrated transformer and full bridge DC/DC converter is proposed in H, see page 5-6, see page 15, the DC side 19 is configured with MOSFET devices interconnected to form three H-bridges .....).

Regarding claim 3 and 12 Khaligh discloses:
further comprising a second H-bridge converter on a secondary side of the transformer (see Fig. 4, 5, and 10-12, integrated transformer and full bridge DC/DC converter is proposed in H, see page 5-6).

Regarding claim 4 and 13, Khaligh discloses:
further comprising a boost mode wherein the auxiliary supply charges the power supply (see Fig. 4 and 5 and 10-12, first converter, see page 4, the configuration permits grid-to-vehicle (G2V) and vehicle-to-grid (V2G) operation..., from a buck converter during the grid-to-vehicle charging and a boost converter in the vehicle-to-grid discharging.....).

Regarding claim 5, 14, and 15, Khaligh discloses:
further comprising a second switch in series connection with the first switch, wherein the first switch is a first n-channel MOSFET and the second switch is a second n-channel MOSFET; and wherein a source of the first n-channel MOSFET is electrically coupled to a drain of the second n-channel MOSFET (see Fig. 4, 5, and 10-12, Q1, Q2..., see page 15, the DC side 19 is configured with MOSFET devices interconnected to form three H-bridges .....).


Regarding claim 6 and 16 Khaligh discloses:
wherein the first bi-directional converter operates at a 50% duty ratio (see page 20, the duty ratios of all the gate pulses are 50%).

Regarding claim 7and 17 Khaligh discloses:
wherein the DC-BUS voltage is half the main power supply voltage (see Fig. 4, 5, and 10-12, Q1 is a switch that connect to main power supply and the voltage between Q1 and Q2 is lower than the voltage at the main power supply and higher than the voltage of HV battery, [wherein the DC-Bus voltage is half the main power supply voltage is a design choice]).

Regarding claim 8 and 18 Khaligh discloses:
wherein a pair of capacitors split the voltage of the stepped down DC-BUS (see Figs. 4-5, and 10-12, Cr1, Cr2...).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/        Primary Examiner, Art Unit 2851